Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-5, 8-11, and 13-18 are rejected under 35 U.S.C. 102(a(1)) as being taught by Narsimha R. Challa et al. (US Publication 2016/0019176), hereafter Challa.

Regarding claims 1, 9, and 15 discloses a method comprising: 

instantiating a virtual machine (via VM); (Paragraph [0003])

instantiating a virtual device (virtual functions via VF) to transmit data to and receive data from assigned resources (via SRIOV adapter) of a shared physical device (via physical function PF);  (Paragraph [0027]; Figure 2)

and assigning the virtual device (VF assigned to a VM) to the virtual machine (VM), the virtual machine to transmit data to and receive data (via existing technologies such as link aggregation, link building, or network interface bonding/teaming) from the physical device via the virtual device. (Paragraph [0027])

 
Claims 2, 10, and 16 are rejected for the reasons set forth hereinabove for claims 1, 9, and 15, and further discloses wherein assigning the virtual device to the virtual machine comprises exposing the virtual device to the virtual machine as a virtual peripheral component interconnect (PCI) express (via virtualization within PCIE industry) enumerated device. (Paragraph [0004])

 
Claims 3, 11, and 17 are rejected for the reasons set forth hereinabove for and further discloses claims 1, 9, and 15, wherein the assigned resources (via SRIOV adapter) comprise shared (via PF) assigned to the virtual device (VF) for data transfers. (Paragraph [0026]; Figure 2)

 
Claims 4 and 18 are rejected for the reasons set forth hereinabove for claim 3 and 17, and further discloses wherein the shared physical device comprises a network controller device (via network switch 122), the shared physical device resources comprise receive and transmit queues to store the data, and the data comprises packets. (Paragraph [0026 and 0046])

 
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the shared physical device comprises a storage controller device (via management application 302). 

 
Claims 8, 14, and 21 are rejected for the reasons set forth hereinabove for claims 1, 9, and 15 and further discloses comprising assigning additional resources (via quality of service bandwidth allocation) to the virtual device based at least in part on a request received during runtime (via usage patterns at run time). (Paragraph [0008, 0009, and 0035]) 

 
Claim 13 is rejected for the reasons set forth hereinabove for and claim 9, further discloses comprising instructions to decompose the virtual device by starting a function level reset of the virtual device and un-mapping (via remove VF to VM) the assigned resources and associated register pages from MMIO memory space for the virtual device. (Paragraph [0049])
 

Claim 18 are rejected for the reasons set forth hereinabove for claim 17, and further discloses wherein the shared physical device comprises a network controller device (via network switch 122), the shared physical device resources comprise receive and transmit queues to store the data, and the data comprises packets. (Paragraph [0026 and 0046])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6, 7, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narsimha R. Challa et al. (US Publication 2016/0019176), hereafter Challa in view of Kumar Sanjay et al. (US Publication 2012/0167082), hereafter Sanjay.

Claim 6, 12, and 19 are rejected for the reasons set forth hereinabove where Challa disclosed claims 1, 9, and 15, however Challa does not explicitly disclose wherein instantiating a virtual device comprises: assigning an identifier of the shared physical device to the virtual device; preparing a base address register for message signaling interrupts for the virtual device; preparing one or more memory-mapped input/output (MMIO) base address registers; getting one or more assigned resources and associated register pages and mapping the assigned resources and associated register pages to MMIO memory space for a fast path interface to the virtual device; and designating MMIO memory space for emulated and memory-backed registers for a slow path interface to the virtual device. 

Sanjay discloses wherein instantiating a virtual device comprises: 

assigning an identifier (Via requester ID) of the shared physical device to the virtual device (via VF);  (Paragraph [0032])

preparing a base address register (via base address registers) for message signaling interrupts for the virtual device;  (Paragraph [0049])

preparing one or more memory-mapped input/output (MMIO) base address registers (MMIO);  (Paragraph [0014])

getting one or more assigned resources (via direct device assignment) and associated register pages and mapping the assigned resources (via allocates memory pages) and associated register pages to MMIO memory space for a fast path interface (Via direct access path) to the virtual device (VF);  (Paragraph [0050])

and designating MMIO memory space for emulated and memory-backed registers (via trapped and emulated by VMM device model) for a slow path interface (via not frequently accessed) to the virtual device. (Figure 2; Paragraph [0030])

Sanjay and Challa are analogous art because they are from the same field of endeavor involving management and integration aspects of hypervisors

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the features of Sanjay into the system of Challa. The motivation behind such a combination would have been to provide high performance and the ability to share the devices among virtual machines and without requiring significant hardware changes. (Paragraph [0015 and 0019] of Sanjay)


 
Claims 7 and 20 are rejected for the reasons set forth hereinabove for claims 6 and 19, and further the modified Challa discloses comprising decomposing the virtual device by starting a function level reset of the virtual device and un-mapping (via remove VF to VM) the assigned resources and associated register pages from MMIO memory space for the virtual device. (Paragraph [0049] of Challa)

 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jukka Ylitalo et al. (US Publication 2014/0373012) and Yaozu Dong (US Publication 2012/0254862).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/BROOKE J TAYLOR/ 12/31/2021Examiner, Art Unit 2181          

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181